Case: 1:19-cv-05312 Document #: 56-3 Filed: 01/15/21 Page 1 of 3 PageID #:324
                                                             Case: 1:19-cv-05312 Document #: 56-3 Filed: 01/15/21 Page 2 of 3 PageID #:325
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              From: Anjane e Young <anjanettelyoung.11@gmail.com>
                                              Sent: Friday, November 8, 2019 3:34:05 PM
                                              To: Chicago Public Safety <chicagops@mycusthelp.net>
                                              Subject: Re: Non-Commercial Police FOIA Request :: P537723-110419

                                              Greetings

                                              You will find attached to this email your request for a PDF copy of my government issued driver license.

                                              Thank You

                                              On Fri, Nov 8, 2019 at 12:39 PM Chicago Public Safety <chicagops@mycusthelp.net> wrote:


                                                   --- ---

                                                   Please provide us with a Government issued ID in PDF form.

                                                   Thank you




                                              --




                                                                                                                                                         Exhibit C
                                                  Case: 1:19-cv-05312 Document #: 56-3 Filed: 01/15/21 Page 3 of 3 PageID #:326
FILED DATE: 12/16/2020 10:55 AM 2020CH07306




                                              Driver License.pdf
                                              120K
